[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                         MAR 30, 2010
                                     No. 09-12408
                                                                          JOHN LEY
                               ________________________
                                                                            CLERK

                           D. C. Docket No. 08-60264-CR-JIC

UNITED STATES OF AMERICA,


                                                                           Plaintiff-Appellee,

                                            versus

SCOTT A. THOMPSON,

                                                                       Defendant-Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                      (March 30, 2010)

Before CARNES, ANDERSON and STAHL,* Circuit Judges.

PER CURIAM:


*
 Honorable Norman H. Stahl, United States Circuit Judge for the First Circuit, sitting by
designation.
      Having considered the briefs and heard oral argument in this appeal, we

readily conclude that the conviction and sentence are due to be affirmed. The

record on appeal that is before us does not disclose that the evidence Appellant

Thompson contends should have been suppressed was actually admitted against

him at the trial. The burden is on the appellant to put before this Court a sufficient

record to establish the predicate for his contentions on appeal, and Thompson has

not done that.

      We add one more point about the text messages that Thompson contends

were belatedly obtained from the LG cell phone. Even if we were to go beyond

the record and assume that those text messages were admitted at trial, and further

assume that the parties’ representations about the other evidence admitted at trial

are true, it is clear that any error in admitting the LG cell phone text messages was

harmless beyond a reasonable doubt.

      AFFIRMED.




                                          2